Title: To Benjamin Franklin from [Mary] Rich, [1766–1769]
From: 
To: 


Grosvenor Square fryday [1766–1769]
As Miss Rich finds her Servant deliverd the money and Reciept to a Little Girl, She is desirous to know that Dr. Franklin recievd it, therefore begs he will just write her a line by the penny Post. She will also be obligd to him for the Direction to the man that made the Spindle &ca in Case She Should at any time want his Assistance. She finds so much difficulty in keeping the Glasses turning the right way, that She has some thoughts of having a handle made by which it may be turnd by another person while She plays.
 
Addressed: To / Doctor Franklin / in Craven Street / near the / Strand.
